Exhibit 10.8

 

PRIMCO MANAGEMENT, INC.

 

$90,000.00

 

FIVE PERCENT (5%) CONVERTIBLE NOTE
DATED AS OF FEBRUARY 28, 2014

 

THIS NOTE (the "Note") is a duly authorized Convertible Note of Primco
Management, Inc., a Delaware corporation (the "Company"). This Note is a
replacement for the indebtedness of the Company to Pegasus Capital, Inc.
assigned to the Holder (as defined below) pursuant to that certain Debt Purchase
Agreement of even date (the "Agreement"). By execution below, the Company
affirms the Debt de novo represented by the original indebtedness. All terms
capitalized in this Note but not defined will have the meanings as defined in
the Agreement.

 

FOR VALUE RECEIVED, the Company promises to pay SFH Capital, LLC (the "Holder"),
the principal sum of Ninety Thousand United States Dollars ($90,000) (the
"Principal Amount") or such lesser principal amount following the conversion or
conversions of this Note in accordance with Paragraph 2 (the "Outstanding
Principal Amount") on February 28, 2015 (the "Maturity Date"), and to pay
interest on the Outstanding Principal Amount ("Interest") in a lump sum on the
Maturity Date, at the rate of Five Percent (5%) per Annum (the "Rate") from the
date of issuance.

 

Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest. Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly. The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time. The Company may prepay principal and interest on this Note at any time
before the Maturity Date.

 

The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.

 

This Note is subject to the following additional provisions:

 

1.        All payments on account of the Outstanding Principal Amount of this
Note and all other amounts payable under this Note (whether made by the Company
or any other person) to or for the account of the Holder hereunder shall be made
free and clear of and without reduction by reason of any present and future
income, stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, on or in respect of
this Note (such taxes, levies, duties, costs and charges being herein
collectively called "Taxes").

 

1

 

 

 

2.        The Holder of this Note is entitled, at its option, at any time after
the issuance of this Note, to convert all or any lesser portion of the
Outstanding Principal Amount and accrued but unpaid Interest into common stock
of the Issuer (the "Common Stock") at a conversion price for each share of
Common Stock equivalent to Fifty Percent (50%) of the lowest closing bid price
for the Issuer's Common Stock, during the Ten (10) trading days immediately
preceding a conversion date, as reported by Bloomberg, unless otherwise modified
by mutual agreement between the Parties (the "Conversion Price"). (The Common
stock into which the Note is converted shall be referred to in this agreement as
"Conversion Shares.") The Issuer will not be obligated to issue fractional
Conversion Shares. The Holder may convert this Note into Common Stock by
surrendering the Note to the Company, with the form of conversion notice
attached to the Note as Exhibit A, executed by the Holder of the Note evidencing
such Holder's intention to convert the Note.

 

The Company will not issue fractional shares or scrip representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share. The date on which
a Notice of Conversion is given shall be deemed to be the date on which the
Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission or otherwise, of a copy of the Notice of Conversion.
Notice of Conversion may be sent by facsimile to the Company, attn: Mr. David
Michery, Chairman. The Holder will deliver this Note, together with original
executed copy of the Notice of Conversion, to the Company within three (3)
business days following the Conversion Date. At the Maturity Date, the Company
will pay any unconverted Outstanding Principal Amount and accrued Interest
thereon, at the option of the Company, in either (a) cash or (b) Common Stock
valued at a price equal to the Conversion Price determined as if the Note was
converted in accordance with its terms into Common Stock on the Maturity Date.

 

3.        No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to the payment of the Outstanding
Principal Amount of this Note at the Maturity Date, and in the coin or currency
herein prescribed. This Note and all other Notes now or hereafter issued on
similar terms are direct obligations of the Company. In the event of any
liquidation, reorganization, winding up or dissolution, repayment of this Note,
except as excluded below, shall not be subordinate in any respect to any other
indebtedness of the Company outstanding as of the date of this Note or hereafter
incurred by the Company.

 

Such non-subordination shall exclude any and all indebtedness of the Company to
banks, financial institutions, other secured lenders, equipment lessors and
equipment finance companies, but shall include trade debts. Any warrants,
options or other securities convertible into stock of the Company issued before
the date hereof shall rank pari passu with the Note in all respects.

 

4.        If at any time or from time to time after the date of this Note, the
Common Stock issuable upon the conversion of the Note is changed into the same
or different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein. In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.

 



2

 

 

5.        If one or more of the "Events of Default" as described in the
Agreement shall occur, the Company agrees to pay all costs and expenses,
including reasonable attorney's fees, which the Holder may incur in collecting
any amount due under, or enforcing any terms of, this Note.

 

6.        Prepayment. At any time that the Note remains outstanding, upon three
business days written notice (the "Prepayment Notice") to the Holder, the
Company may pay One Hundred and Fifty Percent (150%) of the entire Outstanding
Principal Amount of the Note plus any accrued but unpaid Interest. If the
Company gives written notice of prepayment, the Holder continues to have the
right to convert principal and interest on the Note into Conversion Shares until
three business days elapses from the Prepayment Notice.

 

7.        The Company covenants that until all amounts due under this Note are
paid in full, by conversion or otherwise, unless waived by the Holder or
subsequent Holder in writing, the Company shall:

 

(i) give prompt written notice to the Holder of any Event of Default or of any
other matter which has resulted in, or could reasonably be expected to result in
a materially adverse change in its financial condition or operations;

 

(i) give prompt notice to the Holder of any claim, action or proceeding which,
in the event of any unfavorable outcome, would or could reasonably be expected
to have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;

 

(iii) at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock.

 

8.        Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,

 

(i) in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or

 

(ii) in the case of mutilation, upon surrender and cancellation of this Note,

 

then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.

 



3

 

 

9.        If any term in this Note is found by a court of competent jurisdiction
to be unenforceable, then the entire Note shall be rescinded, the consideration
proffered by the Holder for the remaining Debt acquired by the Holder not
converted by the Holder in accordance with this Note shall be returned in its
entirety and any Conversion Shares in the possession or control of the Investor
shall be returned to the Issuer.

 

10.        The Note and the Agreement between the Company and the Holder
(including all Exhibits thereto) constitute the full and entire understanding
and agreement between the Company and the Holder with respect to the subject
hereof. Neither this Note nor any term hereof may be amended, waived, discharged
or terminated other than by a written instrument signed by the Company and the
Holder.

 

11.        This Note shall be governed by and construed in accordance with the
internal laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.

 

  PRIMCO MANAGEMENT, INC.       By: /s/ David Michery     David Michery,
President and Director

 

 

4

 

